Exhibit 10.5
EXECUTION VERSION








FIRST AMENDMENT TO GUARANTY AGREEMENT


THIS FIRST AMENDMENT TO GUARANTY AGREEMENT (this “Amendment”) is entered into as
of December 21, 2016 and is effective as of December 21, 2016, among PNM
RESOURCES, INC., a New Mexico corporation (the “Guarantor”), the persons
designated as “Lenders” on the signature pages hereto (the “Lenders”), and THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative agent (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”) for the Lenders. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned thereto in the Guaranty Agreement (as defined
below).
RECITALS
WHEREAS, the Guarantor and the Administrative Agent are parties to that certain
Guaranty Agreement, dated as of February 1, 2016 (the “Existing Guaranty
Agreement”, as amended by this Amendment, the “Amended Guaranty Agreement”, and
as the Amended Guaranty Agreement may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”);
WHEREAS, the Guarantor has requested certain modifications to the Existing
Guaranty Agreement as described below; and
WHEREAS, the Administrative Agent and the Lenders are willing to agree to such
modifications subject to the terms and conditions set forth herein as more fully
set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
AGREEMENT
1.    Amendments to Existing Guaranty Agreement.
(a)    Section 6(a) of the Existing Guaranty Agreement is amended and restated
in its entirety to read as follows:
“(a)    The Guarantor hereby makes for the benefit of the Beneficiaries all of
the representations and warranties contained in Section 6 of that certain Term
Loan Agreement, dated as of December 21, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “PNMR Loan
Agreement”), among the Guarantor, in its capacity as borrower, the lenders party
thereto from time to time and Wells Fargo Bank, National Association, as
administrative agent (in the form of such representations and warranties (and
all defined terms used therein) as they exist on December 21, 2016 and as they
may thereafter be amended from time to time, but only to the extent that the
incorporation of any such amendments into this Guaranty has been consented to in
accordance with Section 9 hereof), which representations and warranties
(and all defined terms used therein) are incorporated herein by reference as if
set forth at


74401536_3

--------------------------------------------------------------------------------




length in this Guaranty, mutatis mutandis; provided, that each reference to the
term “this Loan Agreement” shall be deemed to be a reference to this Guaranty;
each reference to the term “Loan Documents” shall be deemed to be a reference to
this Guaranty and each other Loan Document (as defined in the Loan Agreement) to
which the Guarantor is a party, if any; each reference to the term “Borrower”
shall be deemed to be a reference to the Guarantor; and each reference to the
term “Administrative Agent” or “Lender” shall be deemed to be a reference to the
Beneficiaries; provided, further, that the defined terms contained in the PNMR
Loan Agreement that are incorporated by reference in this Section 6(a) (as
modified by the foregoing proviso) apply only to the representations and
warranties incorporated herein by reference.”


(b)    Section 7(a) of the Existing Guaranty Agreement is amended and restated
in its entirety to read as follows:
“(a)    PNMR Loan Agreement. So long as any Commitment is in effect or any
portion of the Guaranteed Obligations shall remain unpaid, the Guarantor shall
observe and perform all of the covenants contained in Section 7 and Section 8
(other than Section 7.2) of the PNMR Loan Agreement (in the form of such
covenants (and all defined terms used therein) as they exist as of December 21,
2016 and as they may thereafter be amended from time to time, but only to the
extent that the incorporation of any such amendments into this Guaranty has been
consented to in accordance with Section 9), and all such covenants (and all
defined terms used therein) are hereby incorporated and made applicable by
reference as if set forth at length in this Guaranty, mutatis mutandis;
provided, that each reference to the term “Borrower” shall be deemed to be a
reference to the Guarantor; each reference to the term “Administrative Agent”,
“Lender” and “Required Lenders” shall be deemed to have the meanings assigned to
such terms in the Loan Agreement; and each reference to “Exhibit 7.1(c)” of the
PNMR Loan Agreement shall be deemed to be a reference to Exhibit 7.1(c) attached
to this Guaranty; provided, further, that the defined terms contained in the
PNMR Loan Agreement that are incorporated by reference in this Section 7(a) (as
modified by the foregoing proviso) apply only to the covenants incorporated
herein by reference.”
(c)    Section 7(b) of the Existing Guaranty Agreement is amended and restated
in its entirety to read as follows:
“(b)    Financial Covenant. So long as any Commitment is in effect or any
portion of the Guaranteed Obligations shall remain unpaid, the Guarantor shall
maintain a ratio of (i) Consolidated Indebtedness to (ii) Consolidated
Capitalization that is less than or equal to 0.65 to 1.0 as of the last day of
any Fiscal Quarter. As used in this subsection (b), the terms “Consolidated
Capitalization”, “Consolidated Indebtedness” and “Fiscal Quarter” shall have the
meanings assigned to such terms in the PNMR Loan Agreement (as such terms, and
all related defined terms, exist as of December 21, 2016 and as they may
thereafter be amended from time to time, but only to the extent that the
incorporation of any such amendments into this Guaranty has been consented to in
accordance with Section 9), and such terms (and all related defined terms) are
hereby incorporated and made applicable by reference as if set forth at length
in this Guaranty, mutatis mutandis;
provided, that each reference to the term “Borrower” shall be deemed to be a
reference to


2
74401536_3

--------------------------------------------------------------------------------




the Guarantor; provided, further, that the defined terms contained in the PNMR
Loan Agreement that are incorporated by reference in this Section 7(b) (as
modified by the foregoing proviso) apply only to the financial covenant set
forth in this Section 7(b).”
(d)    Footnote 3 contained in Schedule 1 to Exhibit 7.1(c) attached to the
Existing Guaranty Agreement is hereby deleted.
2.Effectiveness. This Amendment shall be effective as of December 21, 2016;
provided that on or before such date the Administrative Agent shall have
received (i) copies of this Amendment duly executed by the Guarantor, the
Administrative Agent and the Required Lenders, (ii) a copy of the fully executed
PNMR Loan Agreement, including all schedules and exhibits thereto, together with
any amendments or other modifications thereto, certified by the vice president
and treasurer of the Guarantor or a secretary or assistant secretary (or the
equivalent) of the Guarantor to be a true, correct and complete copy thereof and
in full force and effect as of such date, and (iii) the Administrative Agent’s
and its affiliates’ fees and expenses (including fees and expenses of counsel
for the Administrative Agent) in connection with this Amendment.
3.Reference to and Effect on the Guaranty Agreement and the Other Loan
Documents.
(a)    Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Existing Guaranty Agreement
and the other Loan Documents shall remain in full force and effect in accordance
with their respective terms and are hereby in all respects ratified and
confirmed. The amendments set forth herein shall be limited precisely as
provided for herein and shall not be deemed to be a waiver of, amendment of,
consent to departure from or modification of any term or provision of the
Existing Guaranty Agreement, any other Loan Documents or any other document or
instrument referred to therein or of any transaction or further or future action
on the part of the Guarantor or the Borrower requiring the consent of the
Administrative Agent or the Lenders except to the extent specifically provided
for herein. Except as expressly set forth herein, the Administrative Agent and
the Lenders have not and shall not be deemed to have waived any of their
respective rights and remedies against the Borrower or the Guarantor for any
existing or future Events of Default. The Administrative Agent and the Lenders
reserve the right to insist on strict compliance with the terms of the Loan
Agreement, the Guaranty Agreement and the other Loan Documents, and the
Guarantor expressly acknowledges such reservation of rights. Any future or
additional amendment of any provision of the Guaranty Agreement or any other
Loan Document shall be effective only if set forth in a writing separate and
distinct from this Amendment and executed by the appropriate parties in
accordance with the terms thereof. Each party hereto acknowledges and consents
to the modifications set forth herein and agrees that, other than as explicitly
set forth in Section 1 above, this Amendment does not impair, reduce or limit
any of its obligations under the Guaranty Agreement.
(b)    Upon the effectiveness of this Amendment: (i) each reference in the
Existing Guaranty Agreement to “this Guaranty”, “hereunder”, “hereof” or words
of like import referring to the Existing Guaranty Agreement shall mean and be a
reference to the Amended Guaranty Agreement; and (ii) each reference in any
other Loan Document to “the Parent
Guaranty”, “thereunder”, “thereof” or words of like import referring to the
Existing Guaranty


3
74401536_3

--------------------------------------------------------------------------------




Agreement shall mean and be a reference to the Amended Guaranty Agreement. This
Amendment shall constitute a “Loan Document” for all purposes under the Loan
Agreement, the Guaranty Agreement and the other Loan Documents.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Administrative Agent under the Existing Guaranty
Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Existing Guaranty Agreement or any other Loan Document.
4.Authority/Enforceability. The Guarantor represents and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by the Guarantor and
constitutes the Guarantor’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or similar laws affecting creditors’ rights generally or by
general principles of equity.
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by the
Guarantor of this Amendment that has not been obtained or completed.


5.Representations and Warranties. The Guarantor represents and warrants to the
Lenders that (a) the representations and warranties of the Guarantor set forth
in Section 6 of the PNMR Loan Agreement are true and correct as of the date
hereof, (b) no event has occurred and is continuing which constitutes a Default
or an Event of Default, and (c) it has no claims, counterclaims, offsets,
credits or defenses to its obligations under the Guaranty Agreement, or to the
extent it has any, they are hereby released in consideration of the Lenders
party hereto entering into this Amendment.
6.No Conflicts. The Guarantor represents and warrants that the execution and
delivery of this Amendment, the consummation of the transactions contemplated
herein and in the Guaranty Agreement (before and after giving effect to this
Amendment), and the performance of and compliance with the terms and provisions
of the Guaranty Agreement and this Amendment by the Guarantor will not (a)
violate, contravene or conflict with any provision of its articles or
certificate of incorporation, bylaws or other organizational or governing
document, (b) violate, contravene or conflict with any law, rule, regulation
(including, without limitation, Regulation U and Regulation X), order, writ,
judgment, injunction, decree or permit applicable to the Guarantor, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which the Guarantor is a party or by which
it or its properties may be bound, the violation of which would have or would be
reasonably expected to have a
Material Adverse Effect or (d) result in or require the creation of any Lien
upon or with respect to the Guarantor’s properties.


4
74401536_3

--------------------------------------------------------------------------------




7.Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts by telecopy or by electronic format (.pdf) shall be
effective as an original.
8.GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
9.Miscellaneous. This Amendment shall be subject to the provisions of Sections
17(b), 17(c), 17(d), 18 and 19 of the Guaranty Agreement, each of which is
incorporated by reference herein, mutatis mutandis.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


5
74401536_3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.
GUARANTOR:            PNM RESOURCES, INC.,
a New Mexico corporation




By:
/s/ Elisabeth Eden
Name:
Elisabeth Eden
Title:
Vice President and Treasurer





6
74401536_3

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent




By:
/s/ Eric Otieno
Name:
ERIC OTIENO
Title:
VICE PRESIDENT





LENDERS:                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender




By:
/s/ Eric Otieno
Name:
ERIC OTIENO
Title:
VICE PRESIDENT







7
74401536_3